PER CURIAM:
Fayegh Jadali appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jadali v. Alamance Regional Med. Ctr., Inc., 399 F.Supp.2d 675 (M.D.N.C.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.